United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.J., Appellant
and
TENNESSEE VALLEY AUTHORITY,
Muscle Shoals, AL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-2193
Issued: March 24, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On August 5, 2008 appellant filed a timely appeal of the Office of Workers’
Compensation Programs’ July 21, 2008 decision denying her hearing loss claim. Pursuant to 20
C.F.R. §§ 501.2(c) and 501.3(d), the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof to establish that she sustained
a hearing loss in the performance of duty.
FACTUAL HISTORY
On January 24, 2008 appellant, an 81-year-old retired pilot plant operator, filed an
occupational disease claim alleging that she sustained bilateral hearing loss as a result of workrelated noise exposure. The record reflects that she retired on January 1, 1989.
In a letter dated March 13, 2008, the Office informed appellant that the information
submitted was insufficient to establish her claim. It requested additional information, including a

history of work-related noise exposure, and a physician’s report containing a diagnosis and an
opinion as to the cause of the diagnosed condition.
In an undated statement, appellant indicated that her exposure to noisy machines, such as
forklifts, eight hours per day, five days per week, throughout her tenure at the employing
establishment from 1979 through 1988, had caused significant bilateral hearing loss. In support
of her claim, she submitted reports of audiograms dated December 13, 2002 to September 25,
2007, either unsigned or bearing illegible signatures, reflecting bilateral hearing loss.
On April 15, 2008 the employing establishment controverted appellant’s claim,
contending that her claim was untimely and that her hearing loss was not work related. The
record contains a report of a May 3, 1982 audiogram, reflecting responses of 40 decibels at 500,
1,000 and 2,000 Hertz (Hz) in the left ear, and 15, 10 and 25 decibels at 500, 1,000 and 2,000 Hz
in the right ear. A July 25, 1988 audiogram showed responses of 45, 50 and 60 decibels at 500,
1,000 and 2,000 Hz in the left ear, and 15, 5 and 30 decibels at 500, 1,000 and 2,000 Hz in the
right ear. An undated audiometric record reflected monaural and binaural hearing impairment as
follows: on February 14, 1979 and May 3, 1982 she had a 23 percent loss in the left ear and a 0
percent loss in the right ear; on July 25, 1988 she had a 43 percent loss in the left ear and a 0
percent loss in the right ear. The record also contains a May 15, 1978 employment application,
receipts for doctors’ visits and unsigned records of medical examinations.
The Office forwarded appellant’s file to the district medical adviser for an opinion as to
whether appellant had a work-related hearing loss. On May 2, 2008 the medical adviser stated
that, during her federal employment, appellant experienced a worsening of hearing for all
frequencies in the left ear only, with no worsening in the right ear. He indicated that the pattern
of change exhibited was not typical of a noise-induced hearing loss.
The Office referred appellant, together with a copy of her medical record and a statement
of accepted facts, to Dr. Howard M. Goldberg, a Board-certified otolaryngologist, for a
determination as to whether appellant had a hearing loss that was caused by employment-related
noise exposure. In a June 3, 2008 report, Dr. Goldberg opined that appellant’s hearing loss was
not related to the accepted noise exposure in her federal employment. A review of sequential
audiograms conducted during appellant’s federal employment reflected a worsening of the
conductive component in the left ear; whereas, the right ear was stable. Dr. Goldberg’s physical
examination of appellant was within normal limits, and revealed that tympanic membranes and
canals were clear. He indicated that appellant did not show a sensorineural loss in excess of
what would normally be predicted on the basis of presbycusis. Dr. Goldberg diagnosed
progressive (conductive) hearing loss in the left ear only, which he stated is not indicative of a
noise-induced hearing loss.1
By decision dated July 21, 2008, the Office accepted that appellant had filed a timely
claim and that she had been exposed to noise during her federal employment. However, it

1

A June 3, 2008 audiogram, performed by Aaron Johnson, an audiologist, accompanied Dr. Goldberg’s report.
Testing of the right ear at frequency levels of 500, 1,000, 2,000 and 3,000 Hz revealed decibel losses of 30, 30, 45
and 40, respectively, and in the left ear decibel losses of 70, 70, 70 and 85, respectively.

2

denied her claim, on the grounds that the medical evidence failed to establish that her hearing
loss was causally related to established work-related noise exposure.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act has the
burden of establishing the essential elements of her claim, including the fact that the individual is
an employee of the United States within the meaning of the Act, that the claim was timely filed
within the applicable time limitation period of the Act, that the injury was sustained in the
performance of duty as alleged, and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury. These are the essential
elements of each and every compensation claim regardless of whether the claim is predicated
upon a traumatic injury or an occupational disease.2
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by a claimant. The
medical evidence required to establish causal relationship is generally rationalized medical
opinion evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.3
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s condition became apparent during a period of employment, nor
the belief that the condition was caused, precipitated or aggravated by his employment, is
sufficient to establish a causal relationship.4 The mere fact that a disease or condition manifests
itself or worsens during a period of employment,5 or that work activities produce symptoms
revelatory of an underlying condition6 does not raise an inference of causal relation between the
condition and the employment factors.
2

Gary J. Watling, 52 ECAB 357 (2001).

3

Solomon Polen, 51 ECAB 341 (2000).

4

Robert G. Morris, 48 ECAB 238-39 (1996).

5

William Nimitz, Jr., 30 ECAB 567, 570 (1979).

6

Richard B. Cissel, 32 ECAB 1910, 1917 (1981).

3

ANALYSIS
It is not disputed that appellant was exposed to work-related noise from 1979 to 1989.
However, the weight of the medical evidence does not establish that her claimed hearing loss is
causally related to her employment-related noise exposure.
Appellant submitted various audiogram results, which were either unsigned or bore
illegible signatures, reflecting bilateral hearing loss. However, none of the audiograms were
accompanied by a physician’s discussion of the employment factors believed to have caused or
contributed to appellant’s hearing loss. Thus, these reports from audiologists do not constitute
probative medical evidence.7 The other medical evidence submitted by appellant does not
contain any opinion as to the cause of her hearing loss and is of diminished probative value.
This evidence is insufficient to establish appellant’s claim.8
Dr. Goldberg examined appellant and reviewed the entire medical record, including
sequential audiograms conducted during appellant’s federal employment, and the June 3, 2008
audiogram. He provided examination findings and diagnosed progressive (conductive) hearing
loss in the left ear only, noting that the right ear was stable. Dr. Goldberg explained that the
hearing loss pattern was not suggestive of noise-induced hearing loss. He also indicated that
appellant did not show a sensorineural loss in excess of what would normally be predicted on the
basis of presbycusis. Based upon his review of the record and examination of appellant,
Dr. Goldberg opined that appellant’s hearing loss was not causally related to noise exposure
during her federal employment.
On May 2, 2008 the medical adviser stated that, during her federal employment, appellant
experienced a worsening of hearing for all frequencies in the left ear only, with no worsening in
the right ear, and indicated that the pattern of change exhibited was not typical of noise-induced
hearing loss. His opinion does not support appellant’s claim that her hearing loss was caused by
factors of her employment.
The Board finds that the medical evidence does not establish that appellant’s hearing loss
was employment related. Dr. Goldberg provided a reasoned medical opinion that appellant’s
hearing loss was not related to occupational noise exposure. Because there is no medical
evidence of record establishing that appellant’s hearing loss was causally related to factors of
employment, the Board finds that she has failed to meet her burden of proof.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that she
developed a hearing loss in the performance of duty.
7

See 5 U.S.C. § 8101(2). This subsection defines the term physician. See also Charley V.B. Harley, 2 ECAB
208, 211 (1949) (where the Board held that medical opinion, in general, can only be given by a qualified physician);
Herman L. Henson, 40 ECAB 341 (1988) (an audiologist is not considered a physician under the Act). See also
Robert E. Cullison, 55 ECAB 570 (2004) (the Office does not have to review every uncertified audiogram, which
has not been prepared in connection with an examination by a medical specialist).
8

See Mary E. Marshall, 56 ECAB 420, 427 (2005).

4

ORDER
IT IS HEREBY ORDERED THAT the July 21, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 24, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

